06/14/2022




      IN THE SUPREME COURT FOR THE STATE OF MONTANA                               Case Number: DA 21-0327




                                   No. DA 21-0327
STATE OF MONTANA,

         Plaintiff and Appellee,
v.
THOMAS JAMES LUCERO,
      Defendant and Appellant.

                                     ORDER

      Upon consideration of Defendant and Appellant’s Motion For Extension Of

Time (Second Or Subsequent), and with good cause shown, Defendant and

Appellant Thomas Lucero is hereby granted an extension of time until July 1, 2022

in which to prepare, file and serve Defendant and Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             June 14 2022